Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctlyclaiming the subject matter, which the applicant regards as his invention. 

Claims 1-20 are rejected under 112, second paragraph as being indefinite for failing to particularly point and distinctly claim the subject matter which applicant regards as the invention 
 	In claim 1, the terms “at least the predetermined number of times” are not clear what these are in reference to. Also, the description of the present application fails to provide a clear and complete description on the invention as well as the above terms. Therefore, the corresponding technical means in the present invention is unclear, and consequently, have no well-defined meaning for the skilled person and do not comprise any inherent features which can be derived from the wording of these terms as such. 
However, the claims will be given a broad reasonable interpretation for the purposes of examination as best understood.

Claims 2-20 are rejected for similar reasons as stated for claim 1. 
 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 20170346750

A method of performing congestion control by a server device in a network, the method comprising: 
setting an effective window equal to a congestion window when establishing a new Transmission Control Protocol (TCP) session between the server device and a client device, wherein the effective window indicates an amount of data that the server device is capable of sending (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND); 
sending traffic including the effective window to a client device (Chapman: fig. 15, unit 22 - sending data in packets via a connection by way of sliding window algorithm in which a flow of data into the connection is controlled in response to acknowledged packets and the connection observing either or both of a guaranteed minimum bandwidth and a maximum permitted bandwidth);  
(Chapman: fig. 15, ACK is received); 
determining that the ACK is a duplicate ACK that has been previously received by the server device (Chapman: fig. 1-15 - If the sender sees multiple acknowledgments (called duplicate ACK) of the same packet); and 
sending additional traffic to the client device without changing the effective window and the congestion window when the server device has not received the duplicate ACK at least a predetermined number of times (Chapman: fig. 3, 7, 10 - When a non-duplicate ACK is received, C-WND is inflated by extending the window's right edge and moves to the right so that the first byte in the window is the earliest unacknowledged byte).
Wang further teaches duplicate ACK at least the predetermined number of times (Wang: fig. 1, duplicate ACK counter) in order to reduce the size of the window and change the growth mode to the linear self-adaptive mode.
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to reduce the size of the window and change the growth mode to the linear self-adaptive mode, as taught by Wang.

2. The method of claim 1, further comprising: responsive to determining that the ACK is the duplicate ACK that has been previously received by the server device, determining whether packet loss has occurred in the network; and determining that packet loss has occurred the server device has not received the duplicate ACK at least the predetermined number of times (Chapman: fig. 1-15; Wang: fig. 1, duplicate ACK counter).
(Wang: fig. 1, duplicate ACK counter). 

Claim 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 20170346750 further in view of SZILAGYI US 20150334596 

4. The method of claim 2, further comprising: determining that the packet loss was caused by congestion when the server device receives a [[random early detection (RED)]] signal from the client device before the server device has received the duplicate ACK at least the predetermined; resetting the congestion window to a minimum bandwidth window when determining that the packet loss was caused by congestion; and incrementing the minimum bandwidth window by one segment upon receiving a non-duplicate ACK from the client device. (Chapman: fig. 1-15). 
Chapman merely discloses the term random early detection (RED)
SZILAGYI further teaches random early detection (RED) (SZILAGYI: [0009]) in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in 

5. The method of claim 2, further comprising determining that the packet loss was caused by a physical failure when the server device does not receive a random early detection (RED) signal from the client device before receiving the duplicate ACK at least the predetermined number of times, wherein determining that the packet loss was caused by the physical failure comprises one of: determining that the packet loss was caused by a long-term or permanent physical failure when the server device detected detects that the packet loss was due to a TCP timeout; or determining that the packet loss was caused by a random physical failure when the server device does not detect the TCP timeout (Chapman: fig. 1-15). 

6. The method of claim 5, further comprising: setting both the effective window and the congestion window equal to one packet upon determining that the packet loss was caused by the long-term or permanent physical failure; and increasing the congestion window from one packet to a minimum bandwidth window responsive to receiving a non-duplicate ACK from the client device (Chapman: fig. 1, 3, 7). 

7. The method of claim 2, further comprising updating the effective window to upon determining that the packet loss was caused by congestion (Chapman: fig. 5-7). 

(Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND). 

9. The method of claim 1, further comprising: receiving an advertised window from the client device; and updating the effective window based upon the following formula: EffectiveWND = min(CongestionWND, AdvertisedWND) — (LastByteSent - LastByteAcked), where EffectiveWND represents the effective window, CongestionWND represents the congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device, wherein the congestion window indicates a maximum amount of data that can be sent by the server device on a TCP connection without being acknowledged by the client device, and wherein the advertised window indicates a limit on an amount of data that the client device is capable of receiving. (Chapman: fig. 3, 7 - Reset Window Size and Move Right).

10. The method of claim 1, further comprising incrementing the congestion window by one segment upon determining that the ACK is a non-duplicate ACK, wherein incrementing the congestion window comprises setting the congestion window less than or equal to a peak information rate (PIR), and wherein the PIR represents a maximum rate or bandwidth for user data (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND).

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Miyake US 20050117515

A method of performing congestion control by a server device in a network, the method comprising: 
(Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND); 
sending traffic including the effective window to a client device (Chapman: fig. 15, unit 22 - sending data in packets via a connection by way of sliding window algorithm in which a flow of data into the connection is controlled in response to acknowledged packets and the connection observing either or both of a guaranteed minimum bandwidth and a maximum permitted bandwidth);  
receiving an acknowledgment (ACK) from the client device (Chapman: fig. 15, ACK is received); 
determining that the ACK is a duplicate ACK that has been previously received by the server device (Chapman: fig. 1-15 - If the sender sees multiple acknowledgments (called duplicate ACK) of the same packet); and 
sending additional traffic to the client device without changing the effective window and the congestion window when the server device has not received the duplicate ACK at least a predetermined number of times (Chapman: fig. 3, 7, 10 - When a non-duplicate ACK is received, C-WND is inflated by extending the window's right edge and moves to the right so that the first byte in the window is the earliest unacknowledged byte).
Miyake further teaches duplicate ACK at least the predetermined number of times (Miyake: fig. 4, SA1-SA4 [0052-0054]) in order to determines whether a number of subsequent segments that have been transmitted reach the transmission upper limit.


2. The method of claim 1, further comprising: responsive to determining that the ACK is the duplicate ACK that has been previously received by the server device, determining whether packet loss has occurred in the network; and determining that packet loss has occurred the server device has not received the duplicate ACK at least the predetermined number of times (Chapman: fig. 1-15; Miyake: fig. 4, duplicate ACK).
3. The method of claim 1, wherein setting the effective window equal to the congestion window comprises setting both the effective window equal and the congestion window equal to a minimum bandwidth window, and wherein the minimum bandwidth window defines a window size corresponding to a committed information rate (Wang: fig. 1, duplicate ACK counter). 

Claim 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Miyake US 20050117515 further in view of SZILAGYI US 20150334596 

4. The method of claim 2, further comprising: determining that the packet loss was caused by congestion when the server device receives a [[random early detection (RED)]] signal from the client device before the server device has received the duplicate ACK at least the predetermined; resetting the congestion window to a minimum bandwidth window when Chapman: fig. 1-15). 
Chapman merely discloses the term random early detection (RED)
SZILAGYI further teaches random early detection (RED) (SZILAGYI: [0009]) in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002], as taught by SZILAGYI.

5. The method of claim 2, further comprising determining that the packet loss was caused by a physical failure when the server device does not receive a random early detection (RED) signal from the client device before receiving the duplicate ACK at least the predetermined number of times, wherein determining that the packet loss was caused by the physical failure comprises one of: determining that the packet loss was caused by a long-term or permanent physical failure when the server device detected detects that the packet loss was due to a TCP timeout; or determining that the packet loss was caused by a random physical failure when the server device does not detect the TCP timeout (Chapman: fig. 1-15). 

Chapman: fig. 1, 3, 7). 

7. The method of claim 2, further comprising updating the effective window to upon determining that the packet loss was caused by congestion (Chapman: fig. 5-7). 

8. The method of claim 6, wherein the minimum bandwidth window defines a window size corresponding to a committed information rate (CIR), and wherein the CIR represents a minimum rate or bandwidth for user data (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND). 

9. The method of claim 1, further comprising: receiving an advertised window from the client device; and updating the effective window based upon the following formula: EffectiveWND = min(CongestionWND, AdvertisedWND) — (LastByteSent - LastByteAcked), where EffectiveWND represents the effective window, CongestionWND represents the congestion window, AdvertisedWND represents the advertised window, LastByteSent represents the last byte sent by the server device, and LastByteAcked represents the last byte acknowledged by the server device, wherein the congestion window indicates a maximum amount of data that can be sent by the server device on a TCP connection without being acknowledged by the client (Chapman: fig. 3, 7 - Reset Window Size and Move Right).

10. The method of claim 1, further comprising incrementing the congestion window by one segment upon determining that the ACK is a non-duplicate ACK, wherein incrementing the congestion window comprises setting the congestion window less than or equal to a peak information rate (PIR), and wherein the PIR represents a maximum rate or bandwidth for user data (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “server device” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 9,203,755 (herein-after as Wong2)

A method of performing congestion control by a server device in a network, the method comprising: 
setting an effective window equal to a congestion window when establishing a new Transmission Control Protocol (TCP) session between the server device and a client device, wherein the effective window indicates an amount of data that the server device is capable of sending (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND); 
sending traffic including the effective window to a client device (Chapman: fig. 15, unit 22 - sending data in packets via a connection by way of sliding window algorithm in which a flow of data into the connection is controlled in response to acknowledged packets and the connection observing either or both of a guaranteed minimum bandwidth and a maximum permitted bandwidth);  
receiving an acknowledgment (ACK) from the client device (Chapman: fig. 15, ACK is received); 
determining that the ACK is a duplicate ACK that has been previously received by the server device (Chapman: fig. 1-15 - If the sender sees multiple acknowledgments (called duplicate ACK) of the same packet); and 
(Chapman: fig. 3, 7, 10 - When a non-duplicate ACK is received, C-WND is inflated by extending the window's right edge and moves to the right so that the first byte in the window is the earliest unacknowledged byte).
Wang2 further teaches duplicate ACK at least the predetermined number of times (Wang2: fig. 3E, col. 9, lines 24-54) in order to permit a particular number of duplicate ACKs in a communication with a particular client before triggering a reduction in the client's congestion window.
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to permit a particular number of duplicate ACKs in a communication with a particular client before triggering a reduction in the client's congestion window, as taught by Wang2.

2. The method of claim 1, further comprising: responsive to determining that the ACK is the duplicate ACK that has been previously received by the server device, determining whether packet loss has occurred in the network; and determining that packet loss has occurred the server device has not received the duplicate ACK at least the predetermined number of times (Chapman: fig. 1-15; Wang2: fig. 3).
3. The method of claim 1, wherein setting the effective window equal to the congestion window comprises setting both the effective window equal and the congestion window equal to a minimum bandwidth window, and wherein the minimum bandwidth window defines a window size corresponding to a committed information rate (Wang: fig. 1, duplicate ACK counter). 

Claim 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman US 6493316 in view of Wang US 9,203,755 (herein-after as Wong2) further in view of SZILAGYI US 20150334596 

4. The method of claim 2, further comprising: determining that the packet loss was caused by congestion when the server device receives a [[random early detection (RED)]] signal from the client device before the server device has received the duplicate ACK at least the predetermined; resetting the congestion window to a minimum bandwidth window when determining that the packet loss was caused by congestion; and incrementing the minimum bandwidth window by one segment upon receiving a non-duplicate ACK from the client device. (Chapman: fig. 1-15). 
Chapman merely discloses the term random early detection (RED)
SZILAGYI further teaches random early detection (RED) (SZILAGYI: [0009]) in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of the claim invention to include the above recited limitation into Chapman’s invention in order to make the systems employing a packet data convergence protocol may be enhanced with network-side buffer management that is configured to manipulate transmission control protocol packet senders [0002], as taught by SZILAGYI.

comprises one of: determining that the packet loss was caused by a long-term or permanent physical failure when the server device detected detects that the packet loss was due to a TCP timeout; or determining that the packet loss was caused by a random physical failure when the server device does not detect the TCP timeout (Chapman: fig. 1-15). 

6. The method of claim 5, further comprising: setting both the effective window and the congestion window equal to one packet upon determining that the packet loss was caused by the long-term or permanent physical failure; and increasing the congestion window from one packet to a minimum bandwidth window responsive to receiving a non-duplicate ACK from the client device (Chapman: fig. 1, 3, 7). 

7. The method of claim 2, further comprising updating the effective window to upon determining that the packet loss was caused by congestion (Chapman: fig. 5-7). 

8. The method of claim 6, wherein the minimum bandwidth window defines a window size corresponding to a committed information rate (CIR), and wherein the CIR represents a minimum rate or bandwidth for user data (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND). 

(Chapman: fig. 3, 7 - Reset Window Size and Move Right).

10. The method of claim 1, further comprising incrementing the congestion window by one segment upon determining that the ACK is a non-duplicate ACK, wherein incrementing the congestion window comprises setting the congestion window less than or equal to a peak information rate (PIR), and wherein the PIR represents a maximum rate or bandwidth for user data (Chapman: fig. 1, 5, 8, 11-14 - C-WND = MIN-WND or/and MAX-WND).

Regarding claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is a “server device” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not .

Response to Amendment
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415